UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1259


REINALDO OLAVARRIA,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA; ROY COOPER, Governor, in his official
capacity and private capacity; REGINA PETTEWAY, in her individual and private
capacity; TRACY CHAMPION, in her individual and private capacity; TARA
DAWKINS, in her individual and private capacity; DELORES TAYLOR, in her
individual and private capacity; DORETHA JONES, in her individual and private
capacity; YETVETTE GRIFFIN, in her individual and private capacity; NICOLE
FIELDS, in her individual and private capacity; DOREEN PEARSON, in her
individual and private capacity; THERMAN NEWTON; CHRISTINA
HENDERICKS, in her individual and private capacity; MANDY COHEN, in her
individual and private capacity; JAMES A. SMITH, III, Chair of Wake County
Board of Commissioners; BARBARA GIBSON, Director of North Carolina Office
of State Human Resources,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-cv-00162-FL)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Reinaldo Olavarria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Reinaldo Olavarria seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation to dismiss, after a frivolity review pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (2018), several of Olavarria’s claims brought pursuant to 42 U.S.C. § 1983

(2018). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Olavarria seeks to appeal is neither a final order, as litigation of several claims,

against several Defendants, remains ongoing in the district court, nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3